DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 05/06/2022, with respect to the drawing objection, specification objections, and claim objections raised in the office action dated 05/06/2022 have been fully considered and are persuasive and therefore have been withdrawn. Applicant has amended the specification and the claims to recite that the rod chamber of the second cylinder is arranged as a reservoir instead of having the second cylinder being substituted by a reservoir. As best understood, the rod chamber being arranged as a reservoir merely requires fluid flow in and out of the rod chamber, which would be met by any fluidly connected rod chamber of any hydraulic cylinder.

Applicant’s amendments overcomes the U.S.C. 112 rejections except for one U.S.C. 112(a) rejection to claim 1.
Applicant’s remarks do not appear to address the previously presented U.S.C. 112(a) rejection pertaining to claim 1 copied below:
Regarding claim 1, applicant’s specification does not appear to support the limitation of:
“the fluid connection between the piston chamber and the reservoir is closed and the fluid connection between the rod-chamber-side port of the hydro-machine and the reservoir is closed”
Applicant’s specification discloses valves 320 and 310 being closed, but not the general fluid connection between the chambers and reservoir is closed. Applicant’s drawings include relief valves 470, 480, and check valves 420, 430, and 440 which appear to maintain fluid connection between the piston chamber, rod chamber and structure 200 or reservoir/pressure source 400. Therefore this limitation does not appear to be adequately supported by applicant’s disclosure 
	Claims 2-6 and 9-12 fail the written description requirement because they depend from claim 1 which fails the written description requirement.


Examiner maintains this rejection until applicant has appropriately addressed this issue.

Applicant's arguments filed 05/06/2022 with respect to the U.S.C. 103 rejections have been fully considered but they are not persuasive.
Applicant’s remarks state that Hendrix discloses a “press cycle” rather than a “transition phase” as recited in claim 1. However, applicant’s “phases” such as the recited “force-building movement phase” and “transition phase” are not explicitly claimed to carry out any specific actions, but are rather defined in terms of fluid communications between various structures. Since Hendrix discloses the same fluid communications between the various structures that are associated with each phase as claimed, Hendrix meets the limitations of these claimed phases.

Applicant’s remarks state that “Hendrix fails to disclose ‘during the transition phase, the fluid connection between the piston chamber of the first cylinder and the reservoir is closed and the fluid connection between the rod-chamber-side-port of the hydro-machine and the reservoir is closed’ because Hendrix discloses check valve 6 allowing fluid to flow to pipeline 12. However, applicant’s claimed “fluid connection between the rod-chamber-side port of the hydro-machine and the reservoir” has been interpreted to correspond to the specific fluid connection through valve 6a. Applicant’s claims should be revised to specifically recite that no fluid flow is allowed to flow from the reservoir to the rod-chamber-side port.
Further, Hendrix’s hydraulic circuit is consistent with applicant’s hydraulic circuit because fluid from the reservoir 230 is still allowed to flow to the rod-side-chamber-side port through relief valve 480 and through check valve 430 even in applicant’s disclosed transition phase. Examiner’s interpretation of a “fluid connection” being a closed passage through a valve connection is also consistent with applicant’s disclosure as applicant’s fluid connection also appears to be referring to just a valve fluid passage connection.

Applicant’s remarks state that Maier does not cure the failings of Hendrix and that Maier fails to disclose “a fluid connection, through the relief valve, between the reservoir and the pressure source”.
Examiner disagrees because Maier shows a reservoir in the form of a cylinder chamber in cylinders 24 or 22, and a pressure source 66 consistent with applicant’s disclosure, and check valves 60, 62, 64 and relief valves 68, 70, 48 that are between the reservoir and the pressure source similar to applicant’s system. Maier teaches that the check valves are provided to avoid vacuum and cavitation, teaches pressure relief valves to avoid overpressure, and teaches a pressure source 66 to compensate for internal leakages (Col. 7 lines 35-36).
Since avoiding overpressure, compensating for internal leakages, and avoiding vacuum and cavitation are beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Hendrix to have an additional accumulator/pressure source (analogous to Maier’s pressure source 66) that is selectively in fluid communication with the first and second cylinders to provide make-up fluid/prevent cavitation via check valves as taught by Maier, and it would have also been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented pressure relief valves to both the first and second cylinder chambers to relieve excessive pressure as a safety feature to prevent system damage, including relieving excessive pressure at a location in the system between the reservoir and pressure source as taught by Maier.
 Under the broadest reasonable interpretation, the prior art still meets the claims, see below for updated rejections.

Specification
Applicant should submit a substitute specification including the paragraph numbers. It is not entirely clear if applicant is working from a different specification that includes the paragraph numbers that is not in the file wrapper, or if applicant has manually counted the paragraphs in the specifications currently in the file wrapper.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
 Therefore, the “the fluid connection between the piston chamber of the first cylinder and the reservoir is closed and the fluid connection between the rod-chamber-side port of the hydro-machine and the reservoir is closed” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

If this limitation means there is no fluid communication between the piston chamber of the first cylinder and the reservoir, and there is no fluid communication between the rod-chamber-side port of the hydro-machine and the reservoir, then this feature is not shown because of the existence of alternate fluid lines that allow fluid communication between these structures even when applicant’s valves 310 and 320 are closed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 1, applicant’s specification does not appear to support the limitation of:
“the fluid connection between the piston chamber and the reservoir is closed and the fluid connection between the rod-chamber-side port of the hydro-machine and the reservoir is closed”
Applicant’s specification discloses valves 320 and 310 being closed, but not the general fluid connection between the chambers and reservoir is closed. Applicant’s drawings include relief valves 470, 480, and check valves 420, 430, and 440 which appear to maintain fluid connection between the piston chamber, rod chamber and structure 200 or reservoir/pressure source 400. Therefore this limitation does not appear to be adequately supported by applicant’s disclosure. (in the sense that the fluid connection is referring to the fluid communication between the structures as a whole).
	Claims 2-6 and 9-12 fail the written description requirement because they depend from claim 1 which fails the written description requirement if the limitation is meant to mean that no fluid communication is allowed between the said structures at all.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hendrix et al. (EP 2637852), hereinafter ‘Hendrix’, in view of Maier (US 9771957).
	Regarding claim 1, Hendrix discloses an electro-hydrostatic drive for realizing a rapid movement during a rapid movement phase, a force-building movement during a force- building movement phase and a transition phase between the rapid movement phase and the force-building movement phase, comprising: a hydro-machine (1) having a variable volume and/or variable speed, wherein the hydro-machine is driven by an electric motor (2), and wherein the hydro-machine is arranged to provide a flow of a hydraulic fluid; a first cylinder (4) having a piston chamber, a rod chamber (4b), and a rod (apparent from Figures);
a second cylinder (7) having a piston chamber (7b), a rod chamber (7a), and a rod (apparent from Figures), wherein the rod chamber is arranged as a reservoir (7a); a check valve (6); and 
a fluid connection (3) between the piston chamber of the first cylinder and a piston-chamber-side port of the hydro-machine; 
a fluid connection (12) between the rod chamber of the first cylinder and a rod-chamber-side port of the hydro-machine; 
a fluid connection (8) between the piston chamber of the first cylinder and the reservoir; 
a fluid connection (passage through 6a) between the rod-chamber-side port of the hydro- machine and the reservoir; 
during the rapid movement phase (Fig. 2, 5, valve 5 open and valve 6a closed), a first part of the hydraulic fluid is communicated via the fluid connection between the piston chamber of the first cylinder and the piston-chamber-side port of the hydro-machine and the fluid connection between the rod chamber of the first cylinder and the rod-chamber-side port of the hydro-machine, and a second part of the hydraulic fluid is communicated through the fluid connection between the piston chamber of the first cylinder and the reservoir (reservoir 7a, fluid connection through valve 5 allows second part of hydraulic fluid through between piston chamber 4a and reservoir 7a); 
during the force-building movement phase (Fig. 4, valve 6a open and valve 5 closed), a first part of the hydraulic fluid is communicated via the fluid connection between the piston chamber of the first cylinder and the piston-chamber-side port of the hydro-machine and the fluid connection between the rod chamber of the first cylinder and the rod-chamber-side port of the hydro-machine, and a second part of the hydraulic fluid is communicated through the fluid connection between the rod-chamber-side port of the hydro-machine and the reservoir and (fluid flows through fluid connection through valve 6a between the rod-chamber-side port of the hydromachine 1 and the reservoir 7a); the rod of the first cylinder and the rod of the second cylinder are mechanically connected via a mass (11) and, 
during the transition phase, the fluid connection between the piston chamber of the first cylinder and the reservoir is closed and the fluid connection between the rod-chamber-side port of the hydro-machine and the reservoir is closed (Fig. 3, valves 5 and 6a are closed which closes fluid connection between chambers 4a,4b with reservoir 7). 

Hendrix does not disclose a pressure source (9) in selective communication with the first cylinder and the second cylinder, a relief valve; a fluid connection, through the relief valve, between the reservoir and the pressure source; wherein the relief valve is operable to provide pressure safety to the reservoir, or wherein the check valve has a fluid connection from the pressure source to the rod-chamber-side port of the hydro-machine.

However, Maier discloses a hydraulic drive with a rapid stroke and force-building stroke similar to Hendrix and the present application and therefore constitutes analogous art. Maier discloses a bidirectional pump (Maier 12) driven by a variable speed motor (Maier 16) including a pressure source (Maier 66) in selective communication with the first cylinder and the second cylinder selective communication caused by the present of check valves and relief valves between pressure source (Maier 66( and the cylinders (Maier 22, 24) and connected to two hydraulic cylinders (Maier 38, 34) similar to Hendrix which has corresponding structures of Hendrix’s bidirectional pump (Hendrix 1), variable speed motor (Hendrix 2), and pressure source (Hendrix 9) connected to two hydraulic cylinders (Hendrix 4, 7). Maier teaches using a relief valve (Maier 68, 70, 48); a check valve (Maier 60, 62, 52); a fluid connection (Maier see Figures, 46, or other fluid lines), through the relief valve, between the reservoir and the pressure source; wherein the relief valve is for pressure safety of the reservoir (Maier one chamber within cylinders of 22 or 24), and the check valve (Maier 62 or 60) has a fluid connection from the pressure source to the rod-chamber-side port of the hydro-machine. Maier teaches that the check valves are provided to avoid vacuum and cavitation, teaches pressure relief valves to avoid overpressure, and teaches a pressure source 66 to compensate for internal leakages (Col. 7 lines 35-36).

Since avoiding overpressure, compensating for internal leakages, and avoiding vacuum and cavitation are beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Hendrix to have an additional accumulator/pressure source (analogous to Maier’s pressure source 66) that is selectively in fluid communication with the first and second cylinders to provide make-up fluid/prevent cavitation via check valves as taught by Maier, and it would have also been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented pressure relief valves to both the first and second cylinder chambers to relieve excessive pressure as a safety feature to prevent system damage, including relieving excessive pressure at a location in the system between the reservoir and pressure source as taught by Maier.

The combination of Hendrix and Maier further renders obvious the following claims: 
2. (Currently Amended) The electro-hydrostatic drive according to claim 1, wherein during a rapid movement upwards, a first part of the hydraulic fluid is communicated through the fluid connection from the piston chamber to the piston-chamber-side port of the hydro-machine and the fluid connection from the rod- chamber-side port of the hydro-machine  to the rod chamber, and a second part of the hydraulic fluid is communicated through the fluid connection from the piston chamber to the reservoir (Hendrix, Fig. 5, paragraph [0034]-[0035]).  

3. (Currently Amended) The electro-hydrostatic drive according to claim 1, wherein during a force-building movement upwards, a first part of the hydraulic fluid is communicated through the fluid connection from the piston chamber to the piston-chamber-side port of the hydro-machine and the fluid connection from the rod-chamber-side port of the hydro-machine to the rod chamber, and a second part of the hydraulic fluid is communicated through the fluid connection from the rod-chamber-side port of the hydro-machine 

4. (Currently Amended) The electro-hydrostatic drive according to claim 1, wherein the relief valve has an outlet pressure between 5 bar and 50 bar (one of ordinary skill would have been able to select a desired threshold range for the pressure relief valves as is standard in the art; all system design criteria are accounted for to select a threshold pressure that is deemed ‘excessive’ which would either result in undesirable system characteristics or damage to the system, a minimum threshold is known to be required because if the relief valve opens at pressures that are too low, then the system would constantly bleed fluid through the relief valve while the system attempts to build pressure for hydraulic actuator operations; in light of these two basic concepts, one of ordinary skill in the art would select a suitable pressure relief threshold range in accordance with system design requirements as is known in the art and would only require routine skill in the art; since selecting the appropriate pressure threshold has an established result, this setting of an outlet pressure qualifies as a result-effective variable in which one of ordinary skill in the art would seek to optimize and therefore renders obvious the claimed range of 5-50bar; further, as no unexpected results occur as a result of adjusting the relief valve pressure threshold to these levels, this feature appears be rendered obvious to one of ordinary skill in the art).

5. (Currently Amended) The electro-hydrostatic drive according to claim 1, wherein the relief valve is proportionally adjustable (relief valves 68, 70, 48 as taught by Maier are proportionally adjustable as indicated by the diagonal line through the spring on the relief valve symbols in the Figures; accordingly, proportionally adjustable relief valves would be implemented into the system of Hendrix in the previously discussed modification).  

6. (Currently Amended) The electro-hydrostatic drive according to claim 1, wherein the reservoir is an accumulator (66, or 22, or 24; structures 22 and 24 accumulate fluid and therefore under the broadest reasonable interpretation meets the limitation for an accumulator since applicant’s disclosure is ambiguous as discussed in the U.S.C. 112 rejections above).  

9. (Currently Amended) The electro-hydrostatic drive according to claim 1, wherein the drive has a first 2-port/2- way control valve and a second 2-port/2-way control valve (Hendrix, valves 5 and 6a), each of them having states "opened" and "closed", where the first valve (6a) can open the fluid connection between the rod-chamber-side port of the hydro-machine and the reservoir, and the second valve (5) can open the fluid connection between the piston chamber and the reservoir, and wherein during the rapid movement phase, the first valve  is in state "closed" and the second valve is in state "opened" (Fig. 2, 5), and during the force-building movement phase, the first valve is in state "opened" and the second valve is in state "closed" (Fig. 4).  

10. (Currently Amended) The electro-hydrostatic drive according to claim 1, wherein the check valve has a fluid connection to the pressure source to avoid cavitation in the hydro-machine (Hendrix, check valve 6, Maier discloses check valves 60, 62, 64 to avoid cavitation; it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Hendrix with check valves to avoid cavitation).  

11. (Currently Amended) The electro-hydrostatic drive according to claim 1, wherein an additional check valve (Maier discloses check valves 60, 62, 64 to avoid cavitation; it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Hendrix with check valves to avoid cavitation) has a fluid connection to the pressure source to avoid cavitation in the reservoir.  

12. (Currently Amended) The electro-hydrostatic drive according to claim 1, wherein a second relief valve in fluid communication with the piston chamber of the first cylinder and the piston-chamber-side port of the hydro-machine, and a third relief valve in fluid communication with the rod-chamber-side port of the hydro-machine and the reservoir are operable to provide pressure safety to both connections of the hydro-machine (in light of the modification and teachings of Maier, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hendrix by implementing further pressure relief valves between the in fluid communication with the piston chamber of the first cylinder and the piston-chamber-side port of the hydro-machine, and a third relief valve in fluid communication with the rod-chamber-side port of the hydro-machine and the reservoir are operable to provide pressure safety to both connections of the hydro-machine as taught by Maier, see relief valves 68, 70, 48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 28, 2022